                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

FREDERICK L. SIMMONS,                                      )
                                                           )
                                 Plaintiff,                )
                                                           )
v.                                                         )      Case No. 19-2233-JAR
                                                           )
AMSTED RAIL COMPANY, INC.,                                 )
                                                           )
                                 Defendant.                )


                                              ORDER

         In this wrongful-discharge case, plaintiff Frederick L. Simmons alleges defendant

Amsted Rail Company, Inc., terminated his employment because of his age and because

he sustained an injury that resulted in a workers’ compensation claim. Plaintiff has filed a

motion to compel defendant to respond to certain interrogatories and document requests

(ECF No. 52). Because the court finds the discovery seeks relevant information and is not

unduly burdensome, defendant’s objections are overruled and the motion is granted.

         Plaintiff began working as a mechanic at defendant’s Kansas City, Kansas facility1

in 2009.2 On September 27, 2017, plaintiff was injured while performing preventive

maintenance (lubrication) on a running machine. Plaintiff missed one week of work and



         1
             The parties sometimes refer to this as defendant’s “KCK facility.”
         2
          The following facts are alleged in plaintiff’s motion and not disputed by defendant
in its response. For the purposes of the instant motion, the court construes them as true.
                                               1
O:\ORDERS\19-2233-JAR-52.docx
then was placed on light-duty work for approximately three weeks. Plaintiff submitted a

workers’ compensation claim for his injury. Defendant terminated plaintiff on October 23,

2017. Defendant informed plaintiff he was being terminated for violating one of the

company’s safety policies, specifically the “lock-out tag-out policy,” which required the

machine to be turned off prior to maintenance. Plaintiff filed suit, alleging defendant’s

stated reason for termination was pretextual and that he was actually terminated based on

his age (57 at the time) and/or as retaliation for making a workers’ compensation claim.

         Plaintiff served interrogatories and document requests on defendant. Defendant

responded, both before and after the motion was filed, but objected to certain

interrogatories and requests. It appears there are now six issues in dispute, which the court

now addresses.

         Interrogatory No. 3 and Request No. 20. Interrogatory No. 3 asked defendant to

identify each multi-craft, maintenance, and production employee3 “at its KCK facility who

was investigated and/or disciplined (but not terminated) for violating any safety rule or

policy at any time since January 1, 2015,” and to provide the employee’s date of hire, date

of birth, last held position, contact information, and the rule/policy for which the employee

was investigated or disciplined.4 Related Document Request No. 20 sought, for each



         Interrogatory No. 3 originally sought information about “every employee” falling
         3

into the subsequently listed category, but plaintiff’s motion limits the interrogatory to these
three types of workers.
         4
             ECF No. 52-1 at 4-5.
                                              2
O:\ORDERS\19-2233-JAR-52.docx
person identified in Interrogatory No. 3, “documents reflecting his/her date of hire,

disciplinary records during the last four years of his/her employment, performance reviews

and/or evaluations during the last four years of his/her employment, documents regarding

his/her safety violation (including any investigation summary and/or incident report), and

documents reflecting the date and reason(s) for his/her termination.”5

         Defendant asserts two objections to Interrogatory No. 3, both of which the court

overrules.6 First, defendant asserts responding to the request would be unduly burdensome

because it would require defendant to manually review the personnel files of “60-plus”

employees.7 A party asserting undue burden as an objection must present support that

objection with an affidavit or other evidentiary proof of the time or expense involved in

responding to the discovery request.8 Thus, as the party objecting to discovery, defendant


         5
             ECF No. 52-2 at 7.
         6
          The court notes that with respect to Interrogatory No. 3 and other discovery
requests discussed below, defendant asserted fewer objections in response to plaintiff’s
motion to compel than it did in its original response to the interrogatory. Because
objections not reasserted in response to a motion to compel are deemed abandoned, the
court only addresses the specific objections raised in defendant’s response brief. See
Kannaday v. Ball, 292 F.R.D. 640, 644 (D. Kan. 2013) (“[O]bjections initially raised but
not supported in the objecting party’s response to the motion to compel are deemed
abandoned.”); Firestone v. Hawker Beechcraft Int’l Serv. Co., No. 10-1404, 2011 WL
13233153, at *2 (D. Kan. Sept. 28, 2011) (“Objections initially raised but not relied upon
in response to the motion to compel will be deemed abandoned.” (internal quotations and
citation omitted)).
         7
             ECF No. 53 at 5.
         8
        Fish v. Kobach, Nos. 16-2105-JAR-JPO, 15-9300-JAR-JPO, 2016 WL 893787, at
*1 (D. Kan. March 8, 2016); Waddell & Reed Fin., Inc. v. Torchmark Corp., 222 F.R.D.
450, 454 (D. Kan. 2004) (citing Sonnino v. Univ. of Kan. Hosp. Auth., 220 F.R.D. 633, 653
                                            3
O:\ORDERS\19-2233-JAR-52.docx
bears “the burden to show facts justifying [its] objection by demonstrating that the time or

expense involved in responding to requested discovery is unduly burdensome.”9 This

imposes an obligation on defendant “to provide sufficient detail and explanation about the

nature of the burden in terms of time, money and procedure required to produce the

requested documents.”10 Defendant has not attempted to meet this evidentiary burden. For

example, defendant voluntarily undertook a review of approximately 25 employee-

personnel files that would be responsive to Interrogatory No. 3 if the interrogatory were

limited to a certain category of employee and to two years. But defendant has said nothing

about the time or expense incurred in that review or attempted to extrapolate the sum to

reviewing another 40 or so files. Rather, defendant simply makes the conclusory statement

that continuing the search of the additional employees covered by the interrogatory would

be burdensome. This is insufficient to support defendant’s burden.

         Next, defendant asserts Interrogatory No. 3 is “overbroad and not proportional to

the needs of the case” because it requested information about employees disciplined for

violating any safety rule or policy, rather than limiting its inquiry to employees disciplined




(D. Kan. 2004) and McCoy v. Whirlpool Corp., 214 F.R.D. 642, 646 (D. Kan. 2003)
(overruling objection of undue burden based in part on lack of affidavit or other proof)).
         9
       Pipeline Prods., Inc. v. Madison Companies, LLC, No. 15-4890-KHV, 2018 WL
3055869, at *3 (D. Kan. June 20, 2018) (quoting Horizon Holdings, L.L.C. v. Genmar
Holdings, Inc., 209 F.R.D. 208, 213 (D. Kan. 2002)).
         10
              Id.
                                              4
O:\ORDERS\19-2233-JAR-52.docx
for failing to “lockout/tagout.”11 Fed. R. Civ. P. 26(b)(1) allows parties to “obtain

discovery regarding any non-privileged matter that is relevant to any party=s claim or

defense and proportional to the needs of the case.” “[A]ny matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the

case” will be deemed relevant.12      Plaintiff has taken the position in this case that

defendant’s stated reason for terminating him—violation of a safety rule—is a pretext for

discrimination/retaliation. The court agrees with plaintiff that the manner in which

defendant treated other safety violations by maintenance and production employees at the

same facility directly bears on the question of pretext and is not overbroad. If defendant

did not terminate an employee who committed a safety violation the factfinder decides is

more dangerous than a lockout/tagout violation, the factfinder could conclude defendant’s

stated reason for terminating plaintiff was pretextual. To the extent defendant broadly

labels the requested discovery “not proportional,” defendant has given the court no ability




         11
              ECF No. 53 at 5.
         12
          Rowan v. Sunflower Elec. Power Corp., No. 15-9227-JWL, 2016 WL 3745680, at
*2 (D. Kan. July 13, 2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,
351 (1978) and ruling the Oppenheimer standard still relevant after the 2015 Amendment
to Rule 26(b)(1)). See also Waters v. Union Pacific R.R. Co., No. 15-1287-EFM, 2016
WL 3405173, at *1 (D. Kan. June 21, 2016) (“Relevance is broadly construed at the
discovery stage of the litigation and a request for discovery should be considered relevant
if there is any possibility the information sought may be relevant to the subject matter of
the action.”) (internal quotations and citation omitted).
                                             5
O:\ORDERS\19-2233-JAR-52.docx
to weigh this question because, as discussed above, defendant has not addressed the burden

and expense of responding to Interrogatory No. 3.13

         Defendant raises no separate objection to related Request No. 20, but instead asserts

only that it is “similarly overbroad and erroneous.” Thus, because defendant hangs its

argument on its argument to Interrogatory No. 3, its objection to Request No. 20 is

overruled for the same reasons. Defendant is ordered to respond to Interrogatory No. 3 and

Request No. 20, as limited by plaintiff (i.e., as applied to multi-craft, maintenance, and

production employees).

         Interrogatory No. 5. Interrogatory No. 5 requested identification and contact

information for each person involved in administering plaintiff’s workers’ compensation

claim. Defendant does not assert an objection to this interrogatory and states it “produced

communications with its third-party administrator concerning Plaintiff’s injury, from

which the requested information may be ascertained pursuant to Federal Rule of Civil

Procedure 33(d).”14 Defendant identified 130 pages of documents from which it alleged

plaintiff could ascertain the answer to the interrogatory. Plaintiff argues that defendant’s

identification of such a large number of documents was inadequate to answer the




         13
          Nor has defendant addressed any of the other five proportionality considerations
identified in Rule 26(b)(1).
         14
              ECF No. 53 at 7.
                                               6
O:\ORDERS\19-2233-JAR-52.docx
interrogatory and, in any event, the documents do not reveal the identity and contact

information sought by the interrogatory.

         The court agrees that defendant’s reference to 130 pages of documents in response

to a relatively simple question is insufficient in this instance. This court has held,

         [A] party does not comply with Rule 33(d) by merely referring another party
         to a large mass of records hoping the party will be able to glean the requested
         information from them. . . . Responding parties must specifically identify in
         their interrogatory answers which documents contain the responsive
         information. Otherwise, the interrogatories must be answered without
         referring to records.15

Perhaps more troubling than the sheer number of documents defendant referenced is

plaintiff’s undisputed allegation (which defendant has not sought leave to challenge in a

sur-reply) that the documents do not contain information from which plaintiff can ascertain

an answer to Interrogatory No. 5. Accepting this as true, the court finds defendant has not

met Rule 33(d)’s identification requirement.16 Defendant is therefore ordered to answer

Interrogatory No. 5 in a written response.

         Interrogatory No. 7. Interrogatory No. 7 asked defendant to identify and provide

information about “each individual who worked in a Maintenance Multi-craft or Mechanic

position at defendant’s KCK facility at any time during the period January 1, 2015 to



         15
         Smith v. TFI Family Servs., Inc., No. 17-02235-JWB, 2019 WL 266234, at *2 (D.
Kan. Jan. 18, 2019).
         16
          Rule 33(d) only permits a party to answer an interrogatory by reference to
business records “[i]f the answer to an interrogatory may be determined by [reviewing the
business records].” Fed. R. Civ. P. 33(d) (emphasis added).
                                               7
O:\ORDERS\19-2233-JAR-52.docx
December 31, 2018.”17 In defendant’s response to the motion to compel, defendant objects

that the interrogatory is overbroad because it goes beyond seeking the identity of persons

“assigned the hot wheel grinder lubrication PM beyond January 1, 2017 and December 31,

2018.”18

         As noted above, a party may obtain discovery regarding any matter that “bears on,

or that reasonably could lead to other matter that could bear on, any issue that is or may be

in the case.”19 Stated another way, “[d]iscovery relevance is minimal relevance” and

should be allowed “unless it is clear that the information sought can have no possible

bearing on the subject matter of the action.” 20 Plaintiff explains that the information sought

by Interrogatory No. 7 is relevant because “other mechanic and multi-craft employees in

the same department in the same plant . . . are likely to have important information

regarding work orders, job expectations, and safety practices at the plant” and because

plaintiff’s “duties were not limited to performing preventative maintenance on the hot




         17
              ECF No. 52-1 at 8-9.
         18
              ECF No. 53 at 8.
         19
        Rowan, 2016 WL 3745680, at *2. See also Waters, 2016 WL 3405173, at *1
(“Relevance is broadly construed at the discovery stage of the litigation and a request for
discovery should be considered relevant if there is any possibility the information sought
may be relevant to the subject matter of the action.”) (internal quotations and citation
omitted).
         20
         Grider v. Shawnee Mission Med. Ctr., Inc., No. 16-2750-DDC, 2018 WL
3862703, at *2 (D. Kan. Aug. 14, 2018) (internal quotations and citations omitted).
                                              8
O:\ORDERS\19-2233-JAR-52.docx
wheel grinder.”21         Moreover, because plaintiff was injured in September 2017 and

terminated in October 2017, the 2015-2018 temporal scope of the interrogatory is likely to

lead to relevant information; it is not overbroad. The court finds plaintiff has satisfied the

minimal burden of demonstrating relevance. Defendant’s objection is overruled.

         Interrogatory No. 8. Interrogatory No. 8 requested “the annualized dollar value of

all employee benefits that plaintiff would have been eligible to receive if his employment

with defendant had not been terminated.”          As with Interrogatory No. 5, defendant

responded by producing business records pursuant to Rule 33(d).             Plaintiff asserts,

however, that the documents produced (payroll records and W-2 tax forms) do not provide

the information sought by the interrogatory; plaintiff cannot glean from them the value of

his lost benefits. For example, the documents do not show the amounts defendant paid for

plaintiff’s medical coverage, profit-sharing and 401k contributions, ESOP distributions, or

other benefits such as life insurance, paid vacation, sick leave, or disability insurance.

Defendant has not disputed (or sought to dispute) plaintiff’s characterization of the

documents. Accordingly, the court accepts the characterization as true and finds defendant

has not sufficiently answered Interrogatory No. 8. Defendant is ordered to answer

Interrogatory No. 8 in a written response.

         Request No. 19. Document Request No. 19 sought, for each employee who had an

on-the-job injury that resulted in time off work since January 1, 2015, “documents


         21
              ECF No. 57 at 6-7.
                                              9
O:\ORDERS\19-2233-JAR-52.docx
reflecting his/her date of hire, the report of injury, the amount of time he/she missed from

work due to the on-the-job injury, disciplinary records during the last four years of his/her

employment, performance reviews and/or evaluations during the last four years of his/her

employment, and, if applicable, documents reflecting the date and reason(s) for his/her

termination.”22 In its response to the instant motion to compel, defendant discussed its

original objections and the parties’ correspondence about this request, but did not clearly

re-assert any objection.23 Defendant does state “there is no nexus” between the documents

sought and “[p]laintiff’s circumstances,” and “there is no basis for production.”24 Under a

generous reading of defendant’s response brief, defendant could be asserting an objection

based on relevancy.

         Assuming defendant’s objection is that Request No. 19 seeks documents that are

not relevant (i.e., that it is “overboard”),25 the objection is overruled. Plaintiff explains

the documents sought are needed to “investigate defendant’s treatment of other employees

who sustained work comp injuries, which in turn is reasonably calculated to: (1) show

preferential treatment of younger employees; (2) establish that plaintiff’s purported lock-

out tag-out violation was pretextual; and (3) investigate whether defendant punished other

employees who had the misfortune of sustaining work comp injuries, which in turn would


         22
              ECF No. 52-2 at 6.
         23
              See supra n.6 (discussing waiver of objections).
         24
              ECF No. 53 at 12.
         25
              Defendant objected on this basis in its original response to the request.
                                                 10
O:\ORDERS\19-2233-JAR-52.docx
strongly support the inference that defendant did the same to [plaintiff].”26 The court finds

the low “discovery relevance” burden has been satisfied because the documents sought

could bear on issues in this case. Defendant is ordered to produce documents in full

response to Request No. 19.

         IT IS THEREFORE ORDERED that plaintiff’s motion to compel is granted.

Defendant is ordered to fully respond to Interrogatory Nos. 3, 5, 7, and 8, and Request Nos.

19 and 20 by October 4, 2019.

         Dated September 12, 2019, at Kansas City, Kansas.

                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




         26
              ECF No. 57 at 9.
                                             11
O:\ORDERS\19-2233-JAR-52.docx
